DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The drawing objection has been withdrawn.  Applicant’s arguments do not apply to the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 20110110009) in view of Yoshio (US 20050242779).
As to claim 1,  Sugimoto discloses a device comprising: a current sensor to sense a DC current (battery 20 provides DC power) between an input node (10a) and an output node (10d); a switch (12) between the input node and the output node; a first current monitor (152) to disconnect the input node from the output node by opening the switch in response to the sensed DC current exceeding a first threshold current (Vth2) for a period (time up 151b) exceeding a threshold period (TIME UP); a second current monitor (151) to disconnect the input node from 
Sugimoto does not disclose and a fuse in series with the switch and between the switch and the output node, or to prevent the fuse from being blown.
Yoshio teaches and a fuse (FI) in series with the switch (SW1/SW2) and between the switch and the output node (Bat+), wherein the first current monitor (31) is to disconnect the input node (Pack +) from the output node by opening the switch to prevent the fuse from being blown fl|61 “For example, this refers to the case when the command of OV1 protection mode generated in the case of over-voltage does not work due to a malfunction in FET drive circuit 31, FET switches SW1, SW2, etc. According to the OV2 protection mode, if the FET switch is not off after a prescribed period of time in such cases, a fuse is blown so as to cut the path (secondary protection).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto to use a fuse as secondary protection as disclosed in Yoshio to provide overcurrent protection in the event the switch is shorted out.  
	As to claim 2, Sugimoto discloses wherein the first current monitor comprises a first comparator (152a) to assert a first signal (output 152a) at an output of the first comparator in response to the sensed DC current applied to a first input (- input) of the first comparator  exceeding the first threshold current applied to a second input (+ input) of the first comparator and a timer (152b) to assert a second signal (outut 152b) at an output of the timer in response to the first signal being asserted at a first input of the timer for a period exceeding the threshold period applied to a second input of the timer; wherein the second current monitor comprises a 
	As to claim 3, Sugimoto does not disclose wherein the first threshold current and the threshold period are set such that the first current monitor is to disconnect the input node from the output node prior to power at the output node exceeding 100 watts for 5 seconds.
Sugimoto discloses the claimed invention except for specific values. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the OCP for the load, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation for this would be to minimize nuisance trips.
As to claim 4, Sugimoto discloses wherein the second threshold current is set to a value indicating an overcurrent event (see above).
As to claim 11, Sugimoto discloses a method comprising: sensing a DC current between an input node connected to an output node; comparing the sensed DC current to a first threshold current and asserting a first signal in response to the sensed DC current exceeding the first threshold current; asserting a second signal in response to the first signal being asserted for a period exceeding a threshold period; comparing the sensed DC current to a second threshold current greater than the first threshold current and asserting a third signal in response to the sensed current exceeding the second threshold current; and disconnecting the input node from the output node in response to the second signal or the third signal being asserted by opening a switch between the input node and the output node (see above, the apparatus reads on the method).

Yoshio teaches wherein disconnecting the input node from the output node prevents a fuse in series with the switch and between the switch and the output node from being blown (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto to use the fuse as secondary protection as disclosed in Yoshio to provide overcurrent protection in the event the switches fail.  
As to claim 12, Sugimoto discloses wherein the first threshold current corresponds to a power at the output node.
Sugimoto does not disclose a power at the output node exceeding 100 watts. Kanuchok discloses the claimed invention except for specific values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the OCP for the load, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for this is to minimize nuisance trips.
As to claim 13, Sugimoto discloses wherein the wherein the threshold period is less than a time.
Sugimoto does not disclose wherein the threshold period is less than 5 seconds.  Kanuchok discloses the claimed invention except for specific values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the OCP for the load, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for this would be to minimize nuisance trips.

As to claim 15, Sugimoto discloses reconnecting the input node to the output node in response to a reset event or a power cycle event (Fig. 1, reset).	
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 20110110009) in view of Yoshio (US 20050242779) and Hafner (US 2012/0299393).
As to claim 5, Sugimoto does not disclose wherein the second current monitor is to disconnect the input node from the output node within 100 microseconds of the sensed current exceeding the second threshold current.
Hafner teaches wherein the second current monitor is to disconnect the input node from the output node within 100 microseconds of the sensed current exceeding the second threshold current fl|77 “Auxiliary breaker 9 receives the auxiliary breaker opening signal and opens instantaneously within a couple of microseconds,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto to use the quick disconnect as disclosed in Hafner to prevent overheating.
Claims 6, 7, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2008/0212246) in view of Sugimoto (US 20110110009) and Yoshio (US 20050242779).
As toc claim 6, Tanaka discloses A multifunction device comprising: a printer (200) comprising a DC power supply (¶50) electrically coupled to an input node (301) of a printed circuit assembly; and an integrated scanner assembly (300, 403, 408) electrically coupled to an output node of the printed circuit assembly, the integrated scanner assembly comprising a DC motor (¶30 “a pulse motor” Examiner Note: A pulse motor is a defined term of art that refers to a DC motor.  As evidence See US 3562492, Col. 2, lines 26; US 3589327 Col 2. Lines 69-70; US 3887274 Col. 7, lines 60-66).

Sugimoto teaches a current sensor to sense a DC current between the input node and the output node; a switch between the input node and the output node; a first current monitor to disconnect the input node from the output node by opening the switch in response to the sensed DC current exceeding a first threshold current for a period exceeding a threshold period; a second current monitor to disconnect the input node from the output node by opening the switch in response to the sensed DC current exceeding a second threshold current greater than the first threshold current; wherein the first current monitor and the second current monitor are to disconnect the input node from the output node by opening the switch (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanka to use OCP to prevent damaging components.
Yoshio teaches a fuse in series with the switch and between the switch and the output node, wherein the first current monitor  is to disconnect the input node from the output node by opening the switch to prevent the fuse from being blown (see above).

As to claim 7, Tanka does not disclose wherein the first current monitor is to disconnect the input node from the output node prior to power at the output node exceeding 100 watts for 5 seconds.
Sugimoto discloses wherein the first threshold current and the threshold period are set such that the first current monitor is to disconnect the input node from the output node prior to power at the output node exceeding a value.
Sugimoto does not disclose wherein the first threshold current and the threshold period are set such that the first current monitor is to disconnect the input node from the output node prior to power at the output node exceeding 100 watts for 5 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanka to use the overcurrent protection as disclosed in Sugimoto to prevent damaging components.
Sugimoto discloses the claimed invention except for specific values. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the OCP for the load, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation for this would be to minimize nuisance trips.
As to claim 8, Tanka does not disclose wherein the second current monitor is to disconnect the input node from the output node in response to power at the output node indicating a short circuit.
Sugimoto discloses wherein the second current monitor is to disconnect the input node from the output node in response to power at the output node indicating a short circuit (see above).

As to claim 20, Tanaka does not disclose wherein the first current monitor comprises a first comparator to assert a first signal at an output of the first comparator in response to the sensed DC current applied to a first input of the first comparator exceeding the first threshold current applied to a second input of the first comparator and a timer to assert a second signal at an output of the timer in response to the first signal being asserted at a first input of the timer for a period exceeding the threshold period applied to a second input of the timer; wherein the second current monitor comprises a second comparator to assert a third signal at an output of the second comparator in response to the sensed DC current applied to a first input of the second comparator exceeding the second threshold current applied to a second input of the second comparator; and wherein the switch is to disconnect the input node from the output node in response to the second signal at the output of the timer or the third signal at the output of the second comparator being asserted. 
Sugimoto teaches wherein the first current monitor comprises a first comparator to assert a first signal at an output of the first comparator in response to the sensed DC current applied to a first input of the first comparator exceeding the first threshold current applied to a second input of the first comparator and a timer to assert a second signal at an output of the timer in response to the first signal being asserted at a first input of the timer for a period exceeding the threshold period applied to a second input of the timer; wherein the second current monitor comprises a second comparator to assert a third signal at an output of the second comparator in response to the sensed DC current applied to a first input of the second comparator exceeding the second threshold current applied to a second input of the second comparator; and wherein the switch is to disconnect the input node from the output node in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanka to use the overcurrent protection as disclosed in Sugimoto to prevent damaging components.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2008/0212246) in view of Sugimoto (US 20110110009), Yoshio (US 20050242779).and Okura (US 2017/0354047).
As to claim 10, Tanka does not disclose wherein the integrated scanner assembly comprises a non-fire retardant housing.
Okura teaches wherein the integrated scanner assembly comprises a non-fire retardant housing (Claim 12. Examiner Note: The NFPA defines fire resistance and fire retardation as two distinct things).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanka to use the fire resistance as disclosed in Okura to prevent spreading fires.
Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 20110110009) in view of Yoshio (US 20050242779) and Tanaka (US 2008/0212246)).
 	As to claim 19, Sugimoto teaches wherein the first current monitor and the second current monitor are to disconnect the input node from the output node by opening the switch to protect trom an overcurrent event.
	Sugimoto does not teach a DC motor, to protect the DC motor from an overcurrent event.
	Takano teaches a DC motor (¶30).

	As to claim 21, Sugimoto further comprising: wherein disconnecting the input node from the output node protects from an overcurrent event.
	Sugimoto does not teach operating an integrated scanner assembly electrically coupled to the output node, the integrated scanner assembly comprising a DC motor, protects the integrated scanner assembly comprising the DC motor.
Tanaka teaches an integrated scanner assembly electrically coupled to the output node, the integrated scanner assembly comprising a DC motor, protects the integrated scanner assembly comprising the DC motor (Fig. 2, ¶30 and see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto to connect to a DC motor as disclosed in Takano to protect the motor from overcurrent.

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 16, the prior art fails to disclose: “wherein the printed circuit assembly further comprises a set/reset latch comprising a set input coupled to the first current monitor and the second current monitor and an output directly coupled to a control input of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 17, the prior art fails to disclose: “wherein the printed circuit assembly further comprises a set/reset latch comprising a set input coupled to the first current monitor and the 
As to claim 18, the prior art fails to disclose: “wherein the printed circuit assembly further comprises a set/reset latch comprising a set input coupled to the first current monitor and the second current monitor and an output directly coupled to a control input of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.

	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839